IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43623

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 572
                                                )
       Plaintiff-Respondent,                    )    Filed: June 16, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
ROBERT SCOTT MACKLIN,                           )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order revoking probation and order denying Idaho Criminal Rule 35 motion,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Robert Scott Macklin pleaded guilty to grand theft, Idaho Code §§ 18-2403(1),
18-2407(1)(b)(1), 18-2408.     The district court imposed a determinate five-year sentence,
suspended the sentence, and placed Macklin on probation. Subsequently, Macklin admitted
violating the terms of the probation, and the district court consequently revoked probation and
ordered execution of the original sentence. Macklin filed an Idaho Criminal Rule 35 motion,
which the district court denied. Macklin appeals, contending that the district court abused its
discretion in revoking probation and that the sentence is excessive.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122

                                                 1
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158, 162, 244 P.3d 1244,
1248 (2010). A decision to revoke probation will be disturbed on appeal only upon a showing
that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834 P.2d at 327. In
reviewing the propriety of a probation revocation, the focus of the inquiry is the conduct
underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho 618, 621,
288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the record
before the trial court relevant to the revocation of probation issues which are properly made part
of the record on appeal. Id.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Macklin’s I.C.R. 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Macklin’s
I.C.R. 35 motion is affirmed.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation and ordering
execution of Macklin’s sentence without modification or by denying Macklin’s I.C.R. 35 motion.
Therefore, the order revoking probation and directing execution of Macklin’s previously
suspended sentence and the order denying Macklin’s I.C.R. 35 motion are affirmed.

                                                2